ROBB, Chief Judge,
concurring. ■
I concur fully in the resolution of the merits of this case, but for the reasons stated in Moore v. Review Bd., 951 N.E.2d 301, 304-06 (Ind.Ct.App.2011), I would identify the employer and employee in this case by full name rather than by generic descriptors.

ORDER

Appellee, Review Board of the Indiana Department of Workforce Development, by counsel, filed a Motion To Publish By Appellee Review Board.
Having reviewed the matter, the Court FINDS AND ORDERS AS FOLLOWS:
1. The Appellee’s Motion To Publish By Appellee Review Board is GRANTED and this Court’s opinion heretofore handed down in this cause on August 18, 2011, marked Memorandum Decision, Not for *215Publication is now ORDERED PUBLISHED.
ROBB, C.J., BARNES, BRADFORD, JJ., concur.